Opinion by
Mb. Justice Fell,
This appeal is from a judgment in a case stated to determine the validity of the title to land sold at an orphans’ court sale for the payment of debts. The only question to be considered is whether the debt of the decedent, for the payment of which the sale was ordered, was a lien on the land sold.
The decedent devised his real estate to his wife for life with remainder to his children. At bis death, February 21, 1885, *528there was a judgment against him which was a lien on his real estate. This judgment was revived February 11, 189 0; a second time April 6, 1895, and a third time April 4, 1900. Each of these revivals was by amicable scire facias to which the executors "only were parties. In 1892 and 1894 judgments by confession were entered against all of the devisees, and they all assigned their interests in the real and personal estate of the decedent as collateral securities for the payment of the judgments. These judgments were revived, and were liens against whatever estate in the realty the devisees had when the sale was ordered.
The question of priority of liens is not before us and can arise only on distribution. If the lien of the judgment against the decedent continued, the orphans’ court had jurisdiction to order the sale, and the deed tendered the defendant will pass a valid title. That the lien did continue has been settled beyond all doubt, unless there was an alienation of ^ the land by the devisees. Its priority might be lost as to other judgments for debts of the decedent, if there were any, by the lapse of more than five years between the first and second revivals, or as to mortgagees and judgment creditors of the devisees by the failure at the third revival to give notice to them, as provided by the act of June 18, 1895, but its existence as a lien continued. The lien of a judgment obtained during the life of a decedent continues indefinitely as against his heirs and devisees: Konigmaker v. Brown, 14 Pa. 269 ; Aurand’s Appeal, 34 Pa. 151; Bindley’s Appeal, 69 Pa. 295; Shearer v. Brinley, 76 Pa. 300; Shannon v. Newton, 132 Pa. 375 ; Colenburg v. Venter, 173 Pa. 113. The assignees of the interests of the devisees were not bona fide purchasers, but at the most only mortgagees. Words necessary to convey a fee were not used, and the clearly expressed’ intention was to assign the interests as security for the judgments confessed.
The judgment is affirmed.